Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following cited references do not teach, alone or in combination, the claimed subject matter:
Huang (US 2009/0206930) teaches the differential pairs shown in Fig. 3 but does not teach specifics of the bias generation circuit required by the claims.
Chiu (US 2013/0049863) teaches the differential amplifier output stages shown in Fig. 4 but does not teach bias generation circuit required by the claims.
Kamizuru (US 2014/0247202) teaches the differential pairs shown in Fig. 3 comprising the overall differential amplifier but does not teach the bias generation circuit required by the claims.
Huang (US 2013/0002353) teaches a series of differential pairs shown in Figs. 4 and 5, but does not teach the bias circuitry as required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691